[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               December 31, 2008
                               No. 08-12213                     THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                           Agency No. A97-947-677

AMADOU BAILLO BARRY,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (December 31, 2008)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Amadou Barry petitions for review of the denial of his application for
asylum and withholding of removal under the Immigration and Nationality Act and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, and Degrading Treatment or Punishment. INA § 241(b)(3), 8 U.S.C. §

1231(b)(3); 8 C.F.R. § 208.16(c). The Board of Immigration Appeals and the

immigration judge denied Barry’s petition for asylum as untimely and found him

not credible. We dismiss in part and deny in part Barry’s petition.

      Barry argues that the Board and immigration judge violated his due process

rights by ruling that Barry “failed to prove his date of entry,” but Barry’s argument

challenges the finding that his application for asylum was untimely, which we lack

jurisdiction to review. 8 U.S.C. § 1158(a)(3); Chacon-Botero v. U.S. Att’y Gen.,

427 F.3d 954, 957 (11th Cir. 2005). Barry also argues that the immigration judge

erred by failing to find a change in circumstances, but we lack jurisdiction to

review a finding about a change in circumstances. See Chacon-Botero, 427 F.3d at

957. Even if we had jurisdiction to consider the issue, see 8 U.S.C. § 1158(a)(2)(d)

(allowing judicial review only of “constitutional claims or questions of law”),

Barry did not present that argument to the Board. “[A]bsent a cognizable excuse

or exception, ‘we lack jurisdiction to consider claims that have not been raised

before the [Board].’” Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250

(11th Cir. 2006). We dismiss Barry’s petition for review of the denial of his

application for asylum.
                                          2
      Barry also contests the denial of his application for withholding of removal,

but substantial evidence supports the finding that Barry was not credible. See Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001). Barry entered the

United States with a fraudulent passport and provided inconsistent information to

immigration officials about the date of his entry. Although Barry wrote in his

application that he did not know the location of his father and he had been

persecuted for his father’s political activities, Barry testified at the asylum hearing

that his father had died after Guinean officials tortured him and that government

officials had pursued Barry because he organized political rallies. Barry failed to

prove his nationality and gave conflicting testimony about the age that he

commenced his political activities. Barry also provided an incredible account of a

brief interview in English after he presented a Dutch passport to Dutch airport

officials. Barry offers no explanation for these inconsistencies that would compel

a reasonable fact finder to reverse the adverse credibility finding and conclude that

he established eligibility for asylum and withholding of removal.

      We DISMISS Barry’s petition for review of the denial of asylum and

DENY his petition for review of the denial of withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                            3